Per Curiam. By per curiam order of April 8, 1999, we adopted a mandatory continuing education requirement for certified court reporters (Reporters). We appointed the Director of the Office of Professional Programs (Director) as administrator. The Board of Certified Court Reporter Examiners (Board) and the Director propose that the reporters be divided into three groups in order to ease implementation and future administration of the program. The Board and the Director also propose that programs given from July 1, 1999, through December 31, 1999, be subject to recognition for continuing education credit. We agree. Accordingly, reporters whose last names begin with the letters A-G will have 10 hours due from January 1, 2000, through December 31, 2000; reporters whose last names begin with the letters H-N will have 20 hours due from January 1, 2000, through December 31, 2001; and, reporters whose last names begin with the letters O-Z will have 30 hours due from January 1, 2000, through December 31, 2002. The Board is authorized to adjust the initial reporting deadlines for individual court reporters, during the implementation phase only, to avoid manifest injustice such as a substantial discrepancy between the State deadline and a national court reporter organization continuing education deadline. After the implementation period, each group of reporters will be subject to the thirty (30) hour requirement every three years, which will begin at the end of their respective initial reporting periods. Further, the Board, or an accreditation committee appointed by the Board, may approve continuing education hours acquired between July 1, 1999, and December 31, 1999.